                           CHRISTOPHER J. BOWES, ESQ.
                                   54 Cobblestone Drive
                                    Shoreham, NY 11786
                                       Tel. (212) 979-7575                                    2/7/2020
                                       Fax (631) 929-1700
                                        cjbowes@gmail.com
                                                                   February 6, 2020
Via ECF
Hon. Barbara C. Moses
United States Magistrate Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007                                           Re:     Caridad Hichez v. Saul
                                                                     19 Civ. 5493 (ER)
Dear Judge Moses:

        I am writing to request an extension of time, nunc pro tunc, to complete plaintiff’s papers
in the above-captioned case. Plaintiff's papers were due to be filed last week, on January 30,
2020. This is plaintiff’s third request for an extension of time.

       I am extremely sorry and regretful to have missed this deadline a second time. I am
overloaded with my work schedule as I try to tackle a considerable backlog that developed in
December following my father’s death. I apologize to the Court and opposing counsel for these
delays. With the kind consent of opposing counsel, Emily Fishman, Esq, I request the following
revised schedule:

       February 7, 2020         Plaintiff’s Motion for Judgment on the Pleadings
       April 7, 2020            Defendant’s Cross-Motion for Judgment on the Pleadings
       April 21, 2020           Plaintiff’s Reply Brief
       May 12, 2020             Defendant’s Reply Brief

        Thank you for Your Honor's attention to this matter.

                                                             Very truly yours,

                                                             /s/ Christopher J. Bowes
                                                             Christopher J. Bowes, Esq

cc:    AUSA Emily Fishman
       SSA/Office of the General Counsel – Region II
       26 Federal Plaza, Room 3904
       New York, NY 10278
       Attorney for Defendant
                                                          Application GRANTED. SO ORDERED.
       David Kuznicki, Esq.
       Attorney for plaintiff
                                                          ______________________________
                                                          Barbara Moses, U.S.M.J.
                                                          February 7, 2020
